Citation Nr: 1230921	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  03-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to July 20, 2001, for the award of a 70 percent rating for service-connected bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel





INTRODUCTION

The Veteran served on active duty from June 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The procedural history of this case is long and somewhat complex.  VA first received the Veteran's claim of entitlement to service connection for nerves in December 1972.  The RO denied this claim (characterized as entitlement to service connection for a nervous condition) in June 1973.  

On May 29, 1992, VA received the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  This claim (characterized as entitlement to service connection for a nervous condition with PTSD) was denied by the RO in a January 1993 rating decision.  The Veteran filed a notice of disagreement with this decision, through his accredited representative, in May 1993.  

A new rating decision was issued in May 1994.  This decision stated that new and material evidence must be submitted in order to reopen this previously denied claim.  It found that new and material evidence had not been submitted and thus declined to reopen the claim.  A statement of the case was issued in June 1994, but it is not clear whether the issue was considered on the merits or as an application to reopen the previously denied claim.  The Veteran perfected his appeal in June 1994.  

This claim first came before the Board in December 1998.  At that time, the Board found that new and material evidence had been received to reopen the claim of entitlement to service connection for a psychiatric disorder other than PTSD.  It remanded both this claim and the separate issue of entitlement to service connection for PTSD.  The Board's remand directed that the Veteran be scheduled for a VA examination to determine the nature and etiology of any current psychiatric disorder.  Following the completion of this development, the Veteran's claim was again denied via a supplemental statement of the case.  The Veteran's case was then returned to the Board.   

The Board's June 2001 decision granted entitlement to service connection for an acquired psychiatric disorder.  A July 2001 rating decision effectuating the Board's decision characterized the Veteran's disability as bipolar disorder.  It assigned a 10 percent rating, effective May 29, 1992, the date on which his request to reopen the service connection claim was received.    

On July 20, 2001, VA received a communication from the Veteran's representative "respectfully request[ing] that the VA reconsider the rating decision of July 5, 2001, regarding the claimant's request for the evaluation of his service-connected bipolar disorder, which is currently evaluated at 10 percent disabling."  This submission was interpreted by VA to be an increased rating claim.  

In response to the July 2001 increased rating claim, VA scheduled the Veteran for a mental disorders examination in order to evaluate the current severity of the Veteran's psychiatric disability.  This examination was conducted in August 2001.  

In the November 2001 rating decision, the RO, based on the findings of the August 2001 VA examination, increased the disability rating for the Veteran's bipolar disorder from 10 percent to 70 percent, effective July 20, 2001.  The effective date corresponded to VA's receipt of the Veteran's increased rating claim.

In October 2002, the Veteran's accredited representative submitted a notice of disagreement stating that the Veteran "is not in agreement with the VA rating decision of November 26, 2001, regarding the effective date assigned to his 70 percent evaluation for his bipolar disorder."  It further notes that "We maintain that it should be 70 percent effective May 29, 1992, pursuant to 38 CFR 3.400(a)," pertaining to the assignment of effective dates.  

In February 2003, the Veteran was issued a statement of the case denying an effective date prior to July 20, 2001, for the assignment of the 70 percent rating.  He filed a substantive appeal in May 2003.  

In July 2005, the Board remanded the Veteran's earlier effective date claim for further development.  The RO was directed on remand to obtain outstanding VA medical records relating to the Veteran's treatment for a psychiatric disability.  

In a May 2008 supplemental statement of the case, following the requested development, the Veteran's earlier effective date claim was again denied.  It was again returned to the Board for further adjudication.

In an August 2008 decision, the Board denied the Veteran's claim of entitlement to an effective date prior to July 20, 2001, for the grant of the 70 percent rating for service-connected bipolar disorder.  Noting that the Veteran's increased rating claim was received by VA on July 20, 2001, the Board evaluated the evidence on file from the one-year period prior to the receipt of this claim (from July 20, 2000, through July 19, 2001) and determined that no factually ascertainable increase in the Veteran's bipolar disorder was demonstrated during that period.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Remand (Joint Motion) in December 2009, requesting that the Court vacate the Board's August 2008 decision and remand the claim.  In a December 2009 Order, the Court granted the Joint Motion, vacating the Board's August 2008 decision and remanding the claim to the Board for compliance with directives that were specified by the Joint Motion.

The December 2009 Joint Motion notes that both the RO and the Board treated the Veteran's July 2001 submission as a claim for an increased evaluation of the 10 percent disability rating.  Neither, however, provided an adequate statement of reasons and bases for characterizing this communication as a new increased rating claim rather than as a notice of disagreement with the July 2001 rating decision that effectuated the Board's June 2001 grant of service connection for an acquired psychiatric disorder, assigning a 10 percent rating effective May 29, 1992.  The Joint Motion directed the Board to offer an adequate statement of reasons and bases for its characterization of the July 2001 letter as an increased rating claim rather than as a notice of disagreement.  It then stated that, if the Board were to determine that the July 2001 communication was notice of disagreement, the Board should consider whether the assignment of staged ratings from June 1992 to July 2001 would be appropriate.  

In a December 2009 Order, the Court granted the Joint Motion to vacate the August 2008 decision and remand this claim to the Board.

The Board again denied the Veteran's claim of entitlement to an effective date prior to July 20, 2001, for the assignment of a 70 percent rating for his service-connected bipolar disorder.  In compliance with the December 2009 Joint Motion for Remand, it defined the term "notice of disagreement" and explained that the July 2001 letter did not constitute a valid notice of disagreement because it did not express a desire for appellate review.  It again evaluated the propriety of the July 20, 2001, effective date and determined that no factually ascertainable increase in the Veteran's bipolar disorder disability could be determined in the year prior to July 20, 2001.  The Veteran again appealed the Board's decision to the Court.  

In October 2011, the Court issued a Memorandum Decision partially affirming and partially vacating the Board's September 2010 decision.  The Court affirmed the portion of the decision in which the Board determined that the July 2001 submission from the Veteran was a new increased rating claim rather than a notice of disagreement with the June 2001 rating decision.  

The October 2011 Memorandum Decision further determined that the filing of the August 2001 VA examination report, which prompted the RO to increase the Veteran's disability rating from 10 percent to 70 percent, effective July 20, 2001, constituted new and material evidence pursuant to 38 C.F.R. § 3.156(b).  The Court found the Board's determination that no factually ascertainable increase in the Veteran's bipolar disorder had occurred in the year prior to the July 20, 2001, effective date to be "clearly erroneous."  In making this determination, the Court cited the August 2001 VA examination report's indication that "there was "a distinct deterioration" in [the Veteran's] functioning in the three to four months before the examination."  The Court found that this evidence could properly be characterized as new and material evidence, and failure for the Board to make such a consideration was remandable error.  

Because the Court has determined that the August 2001 VA examination report constitutes new and material evidence under 38 C.F.R. § 3.156(b), the Board must consider such evidence as having been submitted in connection with the RO's initial assignment of the 10 percent disability rating effective May 29, 1992.  


FINDINGS OF FACT

1.  Prior to July 20, 2001, the Veteran's bipolar disorder symptoms do not more nearly approximate findings consistent with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  From May 29, 1992, through November 6, 1996, the Veteran's bipolar disorder symptomatology more nearly approximates findings consistent with considerable social and industrial impairment. 

3.  From November 7, 1996, through July 19, 2001, the Veteran's bipolar disorder was most closely approximated by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 20, 2001 for the award of a 70 percent rating for bipolar disorder have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.156(b), 3.400 (2011).

2.  The criteria for an initial disability rating of 50 percent for bipolar disorder have been more nearly approximated for the period from May 29, 1992, through July 19, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(b), 4.7, 4.130, Diagnostic Code 9432 (2011); 38 C.F.R. § 4.130, Diagnostic Code 9432 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2005 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an earlier effective date, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A May 2008 supplemental statement of the case advised the Veteran of how disability evaluations and effective dates are assigned, and the types of evidence which impacts those determinations.  The claim was last readjudicated by the RO in May 2008.  While the case was not readjudicated after issuance of the May 2008 supplemental statement of the case notifying the Veteran of how to establish a disability rating (and effective date, although a less detailed version of that information was contained in the August 2005 letter), the Veteran has had plenty of opportunity but has nonetheless provided no additional evidence that is pertinent to this particular claim since May 2008.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA treatment records, available private treatment records, and examination reports.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Earlier Effective Date

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he should be awarded an earlier effective date for the grant of a 70 percent rating for bipolar disorder because his symptoms most closely satisfied the 70 percent criteria prior to the current July 20, 2001, effective date.  

In general, unless specifically provided otherwise, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final adjudication, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2011).

With regard to claims for increase, VA laws and regulations provide that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor, "unless specifically provided otherwise."  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) provides otherwise by stating that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is "date of receipt of claim or date entitlement arose, whichever is later."  Paragraph (o)(2) provides that the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 (1997).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The criteria for rating psychiatric disorders were revised, effective November 7, 1996.  See Schedule for Rating Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 (Oct. 8, 1996).  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-00.

The old criteria, in effect prior to November 7, 1996, provided that an evaluation of 10 percent disabling was available where there was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by continuous medication.  

A 30 percent rating was warranted for PTSD when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment. 

A 50 percent rating required that the ability to establish or maintain effective or favorable relationships with people be considerably impaired, and when by reason of psychoneurotic symptoms the reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment. 

A 70 percent rating required that the ability to establish and maintain effective or favorable relationships with people is severely impaired, and that the psychoneurotic symptoms are of such severity and persistence that there was severe impairment in the ability to obtain and retain employment. 

A 100 percent rating required that the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; or totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or demonstrably unable to obtain or retain employment. 38 C.F.R. § 4.132, Diagnostic Code 9432 (1995).

Under 38 C.F.R. § 4.130, effective November 7, 1996, the new general rating formula for mental disorders to include bipolar disorder (evaluated under Diagnostic Code 9432) assigns a 10 percent rating for an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9432 (2011).

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

One factor for consideration in rating psychiatric disabilities is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Scores ranging from 21 to 30 indicate that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).

Turning to the evidence, a private psychological assessment from May 1992 reflects the Veteran reported having become increasingly distant, isolative, and suspicious of others since returning from Vietnam.  He reported keeping weapons and staying in the house a great deal.  He had been married and divorced twice and had been in relationships with several other women.  He received a bachelor's degree in the 1970s and was currently a divinity student at Harvard Divinity School.  He was working as a childcare worker with HIV-infected children in the Children's AIDS Program at Boston City Hospital.  Since discharge, he had held approximately 16 jobs, and he appeared to be underemployed relative to his skills and training.  

The Veteran reported experiencing recurrent and distressing recollections four or five times per week.  He dissociated to memories of Vietnam two or three times per week.  He had markedly diminished interest in significant activities, including sports, hobbies, and social gatherings.  He reported experiencing emotional numbness one third of the time.  He felt marked irritability and intense anger.  He experienced hypervigilance.  He reported subthreshold difficulties in concentration.  

The examiner noted that it seemed clear the Veteran suffered a great deal due to his anxiety, depression, and suspiciousness.  He tended to minimize his pain when reporting to others and felt misunderstood because other people did not fully recognize his suffering.  His reserve, suspiciousness, and tendency to isolate all helped confirm his disconnectedness from others.  He was assigned a current GAF score of 51, and a highest GAF score from the past year of 55.  

VA medical records from late May 1992 and early June 1992 reflect that the Veteran was voluntarily admitted to the Boston VA Medical Center at that time for a psychiatric hospitalization that lasted approximately one week.  The discharge summary from this hospitalization reflects that the Veteran reported fleeting olfactory hallucinatory experiences on three occasions, the odor of diesel fuel, strange tingling sensations in the arms and legs, inability to concentrate, feeling anxious and out of control, having decreased sleep and decreased appetite, and a need for isolation.  Precipitants to these symptoms included a PTSD evaluation, the lack of expected scholarship money, and the stress of graduate school work.  

On admission, he was neatly dressed, pleasant, intelligent, and articulate with some tangentiality.  He was oriented in all spheres, was no longer experiencing any tingling in his arms and legs, and denied having olfactory hallucinations at this time.  He denied auditory or visual hallucinations.  He had a history of alcohol use and had had many associated arrests, but he denied using alcohol except minimally over the past six years.  His last marijuana use was one month earlier.  His mood was anxious and hedonic.  He denied any suicidality.  

He lived alone but had frequent interaction with his girlfriend, who is the mother of his son and lived separately from him.  He was a graduate student.  He had held multiple jobs from which he had been terminated due to his speaking or acting against perceived injustices on the part of his employers.  He associated the origin of these impulses with what he believed was an unjust imprisonment during service.

During his hospital stay, he became distressed with what he defined as the words "behavioral management."  He asked to be discharged the day after admission and reluctantly signed an AMA form and agreed to remain for 72 hours.  He later reported more discomfort with the ward routine and said he was feeling more able to resume his work at home.  He said his concentration had improved and the hallucinatory symptoms had abated.   A few days later, he rescinded his AMA but still requested discharge.  He was released overnight to deal with an emergency at his home.  He returned the next day and was discharged.  At discharge, he was no longer endorsing olfactory and tactile symptoms and no longer felt confused.  He was eating well and, with the help of Klonopin, was sleeping well.  He felt confident about returning to his home, job, and school work.  

A June 1992 private psychopharmacology consultation diagnosed the Veteran with bipolar disorder.  He reported moments of feeling like he was racing and out of control, between which he crashed and stayed at home, feeling hopeless and helpless.  He reported episodes of dissociation and feeling threatened or vulnerable.  On examination, his speech was not pressured (in contrast to how it had been the previous week).  His mood was depressed and pessimistic.  His affect was varied and reasonably appropriate to content.  He did not display a sad affect consistent with reported mood, as he seemed quite cheerful and could smile easily and laugh appropriately.  On the first interview, his thought was quite circumstantial, but it was better organized during this interview.  There were no delusions or hallucinations.  He admitted to a passive wish to die much of the time but denied suicidal or homicidal ideation.  

A review of VA medical records from 1993 through 1995 reveals a level of disability that was consistent with that which was indicated by the 1992 records.  Among the most notable findings from these records were that the Veteran had gone on several drinking binges and had been estranged from his wife and children.  He and his partner attended couples therapy in the early 1990s.  

At a May 1999 VA examination, it was noted that the Veteran at this time was determined and expending every effort 1) to stay out of psychiatric hospitals, and 2) to not submit to a course of treatment that would involve psychotropic medication.  He felt that psychotropic medication represented a peril to his adjustment and well being and that he could not function when he took such medication.  The Veteran denied being treated at that time for any psychiatric condition.  At that time he lived with his spouse and two children and was working full time in a position which he described as a computer support specialist.  The Veteran indicated that he was not happy, and he noted that at least four time per week he began wondering what the hidden agenda was at this place of work, and he wondered if he was about to be victimized once again.

The examination report describes the Veteran as dressed in a shirt, tie, and slacks.  His personal hygiene seemed to be good, but there was an air of dishevelment as well.  His beard appeared untrimmed as opposed to a trimmed beard of aesthetic choice, and his clothing was almost wildly mismatched.  His speech was well articulated and of good volume, and he was personable and appropriate in his interactions with the examiner.  While the Veteran was able to understand and respond to the examiner's questions and was oriented to all spheres, his actual answers, while lengthy and rambling, made either little sense or were so impossibly vague as to be able to draw any firm conclusions about what the Veteran was actually saying.  He tended to repeat certain phrases over and over again such as "going to pieces," or "bowing out" which was noted as one of his favorites, or "things out of hand."  The examiner noted that the more specific the question became, the more vague and tangential the responses were.  The examiner noted that whether or not the Veteran was capable of clear objective thinking and concentration at some point in time was unclear.  The Veteran was obsessed with two ideas, one being that he must find some kind of safe haven for the periods of time when he felt overwhelmed by the stress of these injustices that were committed in the world and on him personally.  The other was that there were these injustices and they, at times, were clearly targeting him for abuse.  The Veteran was assessed a GAF score of 70.

Based on the above, the Board finds that the Veteran's overall symptomatology from May 29, 1992, through July 19, 2001, most closely approximated the level of functioning that is consistent with a 50 percent disability rating, under both the old and the new rating criteria, as applicable.  

The Board finds, specifically, considerable impairment in the Veteran's ability to establish or maintain effective relationship with people, as indicated by his two divorces and intermittent estrangement from his children.  The Board further finds that his bipolar disorder symptoms resulted in considerable industrial impairment.  Despite having a bachelor's degree and graduate-level education, he had held several jobs for which he had been considered overqualified.  The Board considers the level of impairment that was demonstrated in these records to more nearly approximate the 50 percent rating criteria rather than the 30 percent, as his psychiatric symptomatology caused impairment that was more severe than is suggested by the characterization of "reduction in initiative, flexibility, efficiency, and reliability levels."  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 50 percent rating were satisfied.

The Board does not find, however, that the evidence from May 29, 1992, through November 6, 1996, more closely approximated the 70 percent rating criteria.  The evidence does not reflect a severely impaired ability to establish and maintain effective or favorable relationships with people, as the Veteran was demonstrated to be able to maintain a relationship with his girlfriend and, at various times, with his children.  More significantly, however, his psychoneurotic symptoms did not cause severe impairment in his ability to obtain or retain employment, as he had been able to maintain several of his jobs for several years.  He was also able to earn his bachelor's degree and was taking graduate-level coursework in college. 

With respect to the new rating criteria, the Board also finds that the level of impairment demonstrated in the May 1999 VA examination report was most consistent with the 50 percent disability rating from November 7, 1996, through July 19, 2001.  That examination report was vague as to the Veteran's interpersonal relationships and occupational functioning.  However, it indicated difficulties such as tangential speech and questionable thinking and judgment.  The Board therefore considers the actual level of impairment that is qualitatively demonstrated by the May 1999 VA examination report to be more severe than that which is suggested by the assignment of a GAF score of 70.

However, the Board finds that the Veteran's symptomatology does not rise to the severity of the symptoms for a 70 percent rating.  For example, the Veteran did not manifest suicidal ideation, obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  While the examiner noted there was an air of dishevelment about him, the Veteran was noted to have good personal hygiene.  Further, while impairment in speech and thought processes were noted, he was oriented, well articulated, personable, and appropriate in his interactions.  It was noted he was not receiving treatment, lived with his wife and two children and was employed fulltime as a computer support specialist earning $29,500 annually.  Thus, the Board finds the symptomatology and disability picture as a whole more closely approximate the criteria for the 50 percent rating. 

Given the above, the Board finds that a 50 percent rating, but no higher, is warranted from May 29, 1992, through July 19, 2001.

In reaching this conclusion, the Board takes specific notice of the August 2001 VA examination report, which states that "there has been a distinct deterioration in the veteran's functioning in the last three to four months."  The Board has considered whether it would be appropriate to assign an earlier effective date for the 70 percent rating in recognition of this examiner's observation.  The Board finds, however, that such an assignment cannot be made, as the August 2001 examination report itself presents the earliest factual evidence of the Veteran's deteriorating mental state.  In the absence of evidence that reflects a worsening of the Veteran's condition on a specific date prior to the one that has been assigned, such that it actually satisfies the 70 percent rating criteria, an effective date for the 70 percent rating prior to July 20, 2001 is not supported.  In this regard, under 38 C.F.R. § 3.400(o)(2) provides that the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim.  (Emphasis added).  Here the earliest date in which an increase to the 70 percent rating is factually ascertainable is July 20, 2001.  

In summary, the Board concludes that the Veteran's bipolar disorder is most adequately addressed by the 50 percent rating criteria from May 29, 1992, through July 19, 2001.  See 38 C.F.R. § 4.130, Diagnostic Code 9432 (2011); 38 C.F.R. § 4.130, Diagnostic Code 9432 (1995).  However, insofar as the preponderance of the evidence is against the Veteran's claim for an effective date prior to July 20, 2001, for the assignment of a 70 percent rating for the Veteran's bipolar disorder, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an effective date prior to July 20, 2001, for the award of a 70 percent rating for service-connected bipolar disorder is denied.

Entitlement to a disability rating of 50 percent, but no higher, for service-connected bipolar disorder is granted from May 29, 1992 through July 19, 2001, subject to the rules and regulations governing the payment of VA monetary benefits.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


